Order and judgment (one paper) of the Supreme Court, New York County, entered January 23, 1978, granting summary judgment in favor of plaintiff, and permanently enjoining defendants from engaging in any business involving securities, and ordering restitution of moneys paid by prospective purchasers of cooperative interests in realty and awarding plaintiff the sum of $2,000 against each defendant (CPLR 8303, subd [a], par 6), unanimously modified, *874on the law, to direct a hearing on the issue of restitution, and otherwise affirmed, without costs or disbursements, for the reasons stated by H. Schwartz, J., at Special Term. A hearing prior to granting injunctive relief was not required (General Business Law, § 353, subd 1; see People v O’Donnell, 30 AD2d 625). However, to order restitution without a hearing might result in unjust enrichment for some or all of the prospective purchasers of co-operative interests in the realty herein. There is no showing that defendants or either of them profited from the moneys they received or to what extent they or either of them profited therefrom. It does appear that portions of the moneys received were spent in rehabilitating and maintaining the realty which was to be co-operated. The hearing ordered herein will determine to what extent restitution may be required, if at all, and to what extent, if at all, either defendant will be required to make restitution. Concur—Kupferman, J. P., Lupiano, Birns, Evans and Sullivan, JJ.